Citation Nr: 1721066	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1955 and from March 1956 to March 1959.  The Veteran died in January 2012, and the appellant is his surviving spouse.  Per the computerized appeals tracking system VACOLS, the appellant has been substituted as the claimant in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, the Veteran and the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

In July 2011, the Board remanded this matter for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU rating) was pending. 

2.  The evidence of record preponderates against a finding that the Veteran was unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no argument concerning the notice provided in this case.  See Scott v. McDonald,      789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Board finds that the duty to assist a claimant has been satisfied       and actions requested in prior remands accomplished.  The Veteran's available service records, post service medical records, and VA examination reports and medical opinions are on file.  

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect     some factor which takes the case outside the norm.  The sole fact that a claimant    is unemployed or has difficulty obtaining employment is not enough.  A high rating  in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration should be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Id. at 363 

At the time of his death, the Veteran was service-connected for a left total knee replacement evaluated as 60 percent disabling; residual scar, laceration of posterior scalp evaluated as 10 percent disabling; headaches evaluated as 10 percent disabling; residuals of fractured right ulna evaluated as 10 percent disabling; and residuals of fractured coccyx, right knee scar, and hemorrhoids, each evaluated as noncompensable.  His combined evaluation for service-connected disabilities was 70 percent since August 2007.  He filed his claim for a TDIU in May 2008.  Therefore, the Veteran met the schedular rating criteria for a TDIU rating during the course of his claim.  38 C.F.R. § 4.16(a). 

Based upon a longitudinal review of the record, the Board concludes that the Veteran's service-connected disabilities did not render him unemployable.  On         his May 2008 TDIU application, VA Form 21-8940, the Veteran reported that he          had completed high school and two years of college.  He reported that he was last employed in 1984 as a truck driver, and that "multiple issues" prevented him from securing or following gainful employment.  However, he testified before the Board in March 2011 that he left this employment due to a nonservice-connected back injury, and that he had not looked for any employment since that time.  

In support of the claim, the Veteran submitted a June 2008 medical opinion from his VA treating physician indicating that he was not employable due to all of         his medical problems.  However, this opinion is of little probative value as it considered all of the Veteran's disabilities, and not just his service-connected disabilities.

The Board finds the September 2008 and August 2011 VA medical opinions to be the most probative evidence of record.  Specifically, a September 2008 VA general examination concluded with the examiner's opinion that the Veteran should be able to do sedentary employment.  In support of this opinion, the examiner noted that while the Veteran's service-connected left knee disability was significant, it did not prevent his employment; and that his remaining service-connected disabilities cause no disability for work and have no effect on his usual daily activities.  An August 2011 VA general examination also concluded with the examiner's opinion that      the Veteran's service-connected disabilities alone would not prevent him from sedentary employment.  

In sum, the most probative evidence is against a finding that the Veteran was rendered unemployable due his service-connected disabilities.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.        Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


